IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


RODMEN R. FOSTER,                        : No. 14 EAP 2015
                                         :
                    Appellant            : Appeal from the Order of Commonwealth
                                         : Court dated 2/24/2015 at No. 32 MD 2015
                                         :
              v.                         :
                                         :
                                         :
MS. KATHLEEN KANE, ATTORNEY              :
GENERAL FOR THE STATE OF                 :
PENNSYLVANIA, MR. MICHAEL C.             :
POTTEIGER, CHAIRMAN OF THE               :
PENNSYLVANIA BOARD OF                    :
PROBATION AND PAROLE, ET AL.,            :
AND MR. JOHN E. WETZEL,                  :
SECRETARY OF THE PENNSYLVANIA            :
DEPARTMENT OF CORRECTIONS,               :
                                         :
                    Appellees            :


                                    ORDER


PER CURIAM


        AND NOW, this 29th day of September 2015, the Order of the Commonwealth

Court   is   AFFIRMED.     The Application for Leave      to   File   Post-Submission

Communication is DENIED. The Application for Leave to File Addendum in Support of

Newly Discovered Evidence is DENIED.
                                       Judgment entered